DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 22, 2021 to the non-final Office action of January 4, 2021 is acknowledged.  The Office action on the currently pending claims 1-20 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel N. Daisak (Reg. No. 63,134) on March 2, 2021.
See next page→

Claim 1 Ln.10: “an electrically conductive terminal post extending from [the-- top surface”
Claim 11 Ln.7: “a fusible element disposed [below--, and oriented parallel…”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in respective independent apparatus claims 1 and 11, and at least in part, because claims 1 and 11 recite the limitations: 
(Claim 1): “a fusible element disposed below on a plane defined by a bottommost surface of the mounting block”.
(Claim 11): “a fusible element disposed below, and oriented parallel to, a plane defined by a bottommost surface of the mounting block”
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 11, are believed to render said claims 1 and 11, and all claims depending therefrom (claims 2-10 and 12-20) allowable over the prior art of record, taken either alone or in combination.
In the amendments filed on January 22, 2021, Applicant amended claims 1, 11, and 20 in order to address the claim objections made in the non-final Office action of January 4, 2021.  The amendments have been fully considered and accepted. The claim objections are hereby withdrawn.
Applicant further submitted amendments to the specification and drawings in order to address the specification and drawing objections made in the previous Office action.  The amendments have been fully considered and accepted.  The specification objection and drawing objection are hereby withdrawn.
The International Preliminary Report on Patentability filed in the United States on March 24, 2020 indicates that all of the claims are allowable over the cited prior art references.  The Preliminary Report cites Urrea (US 20110285496) (of record, cited in the IDS) as the closest prior art reference of record. However, the Urrea reference fails to disclose “a fusible element” that is disposed below “a plane defined by a bottommost surface” of “a mounting block” as claimed in claims 1 and 11 of the instant application.
For the reasons provided above, it is believed that the instant application is allowable over the cited prior art references of record, taken either alone or in combination.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835